PER CURIAM.
The Department of Revenue appeals the trial court’s final declaratory judgment finding invalid a proposed assessment of rental tax, penalties and interest. Chapter 212, Florida Statutes. The department asserts the circumstances are similar to those found in Zero Food Storage Division of American Consumer Industries, Inc. v. Department of Revenue, 330 So.2d 765 (Fla. 1st DCA 1976). In Zero, this court affirmed the trial court’s order upholding the department’s assessment of rental tax. Zero, however, is distinguishable. The trial court’s order was based upon a finding that rent was paid. In this case, the court below found no landlord and tenant relationship and that Ryder Systems, Inc. was not engaged in the business of renting, leasing or letting any real property. Since there was no finding a rental payment was made, the trial court correctly disapproved the tax. The judgment below is, therefore, affirmed.
McCORD, MILLS and ERVIN, JJ., concur.